Citation Nr: 1746073	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ischemic heart disease (IHD).  

4.  Entitlement to service connection for left hemiparesis due to stroke. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona

The Board recognizes that the Veteran initially claimed service connection for posttraumatic stress disorder (PTSD).  Nevertheless, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), this claim has been recharacterized above to include any acquired psychiatric disorder.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the current appeal has the Veteran had ischemic heart disease.  

2.  The Veteran's left hemiparesis due to stroke is not etiologically related to service.  

3.  Other than alcohol abuse, the Veteran has not had an acquired psychiatric disorder, including PTSD, at any time during the current appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
2.  The criteria for service connection for left hemiparesis due to stroke are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that, with regard to claims adjudicated herein, all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA examinations and opinions were provided.  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  He was also offered the opportunity to testify before the Board, but he declined.  The Board finds that all necessary development has been accomplished.  

Significantly, he has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116 (f); 38 C.F.R. §§ 3.307 (a), 3.309 (e).  Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 (e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Early onset peripheral neuropathy and IHD are included in this list.  38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

A.  IHD

The Veteran contends that his claimed IHD is related to his active duty.  However, after a thorough review of the record, the Board finds that no current IHD disability exists and that therefore service-connection for this disorder is unwarranted.  

The Board notes that the Veteran's service personnel records reflect that he served in Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (f); 38 C.F.R. §§ 3.307, 3.309(e).  IHD is among the diseases listed as warranting presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).  However, as will be explained in more detail below, the competent and probative evidence of record shows no diagnosis of ischemic heart disease.  Therefore, presumptive service connection is unwarranted. 

VA Medical Center (VAMC) records from January 2011 show normal stress test or myocardial perfusion study with left ventricular ejection fraction of 70 percent.  March 2011 VA treatment records show echocardiogram with normal left and right ventricular systolic function, mild diastolic dysfunction, no valve disease, positive bubble study with right and left shunt, intra-atrial septal aneurysm, and patent foramen ovale.  In January 2013, the Veteran complained of chest pain.  Upon further evaluation, his left ventricular ejection fraction was normal and he was assessed with atypical chest pain.  In March 2013, he again complained of chest pain, but, after treatment with a proton pump inhibitor, his symptoms resolved.  

In December 2011, the Veteran underwent VA examination for IHD.  The examiner reviewed the Veteran's treatment history and found no diagnosis of IHD.  She explained that there was no evidence of chronic IHD based on the Veteran's normal stress test and cardiac imaging.  Further, she noted that, although the Veteran has foramen ovale documented on echocardiogram, this is a structural cardiac defect which is not classified as ischemic heart disease.  Such "defect" cannot be service-connected its own right.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  

The existence of a current disability is the foundation of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  

Thus, while the Veteran has reported that he suffers from IHD, there is simply no evidence that he actually developed this disability at any time during the current appeal period.  In this regard, the Veteran is competent to report symptoms and experiences observable by his senses, but he is not competent to diagnose IHD, as that requires specialized medical education, training, and diagnostic testing.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Moreover, while the Veteran may have reported instances of chest pain, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).  

Accordingly, absent evidence of a current disability, service connection for IHD must be denied as there is no such disability upon which service connection can be granted.  

B. Left Hemiparesis Due to Stroke

The Veteran also contends that his left hemiparesis due to stroke is related to his active duty service.  Initially, and in this regard, the Board notes that VAMC records document a diagnosis of a cerebrovascular accident (CVA) in October 2009, with residuals affecting the sensation of the left side of the Veteran's body.  Therefore, the record shows current symptoms of left hemiparesis.  

Significantly, however, there is no in-service incurrence, event, or injury to establish service connection.  In pertinent part, service treatment records are silent as to complaints, treatment, or diagnosis of hemiparesis or peripheral neuropathy.  Moreover, the record is absent of any competent and credible association between this currently diagnosed disability and the Veteran's active duty.  Accordingly, given the lack of any in-service incurrence, event, or injury, as well as the absence of an association between the currently diagnosed disability and service, service connection for hemiparesis due to stroke is not warranted.  

The Board notes that the presumptive provisions for herbicide agent exposure are specific to early onset peripheral neuropathy as an herbicide agent presumptive disease.  See 38 C.F.R. § 3.309 (e).  However, the condition must have first manifested to a compensable degree within one year of the last exposure to herbicide agents.  Id.  As indicated above, the Veteran separated from service in April 1970 and left hemiparesis did not occur until October 2009.  As such, presumptive service connection is unwarranted.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim for service connection for left hemiparesis due to stroke, that doctrine is not applicable and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Acquired Psychiatric Disorder, To Include PTSD

Lastly, the Veteran contends that his psychiatric disorder is related to events that he experienced in active duty service.  See February 2011 Statement in Support of Claim for PTSD.  Nonetheless, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is unwarranted, as there is no evidence of a current disability (apart from alcohol dependence). 

On VA examination in September 2011, the examiner determined that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria.  In this regard, the Veteran's symptoms did not meet the diagnostic criteria for criterion B (persistent re-experiencing), C (avoidance and numbing), and D (persistent arousal) for a diagnosis of PTSD.  The examiner, however, found that the Veteran had psychosocial problems as a result of his drinking.  Therefore, the examiner diagnosed alcohol dependence.  

VAMC treatment records do not document a current diagnosis or treatment for a psychiatric disability, other than alcohol abuse disorder.  

Notwithstanding the Veteran's diagnosis of alcohol dependence, there remains no present psychiatric disability for purposes of establishing service connection.  Chiefly, service connection is precluded for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse for claims filed after October 31, 1990.  38 C.F.R. § 3.301.  Service connection may, however, be established for an alcohol-abuse related disability when such abuse arose secondarily from a service-connected disorder.  Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001).  Significantly, though, the Veteran has no service-connected disabilities.  Thus, without a service-connected disability there can be no secondary service connection for alcohol abuse.  

The Board acknowledges the statement provided by the Veteran's ex-wife (a licensed social worker) that indicates the Veteran was suffering from PTSD.  The Board also notes that, although a social worker may make diagnoses, the diagnosis must be medically sound and meet the requirements for entitlement to service connection.  The Veteran's wife, however, failed to provide an adequate diagnosis in accordance with 38 C.F.R. § 4.125, as no diagnostic criteria were addressed.  In contrast, the VA examiner clearly indicated why the Veteran did not meet all of the DSM-IV requirements for a PTSD diagnosis.  See September 2011 VA Examination.  The Board also emphasizes a diagnosing medical professional must meet certain credential requirements to support an initial diagnosis of PTSD.  VA Adjudication Manual M21 III.iv.3.D.2.f (rev. Jul. 22, 2015).   These necessary credentials include board-certified or board-eligible psychiatrists, licensed doctorate-level psychologists, or the following other mental health professionals, under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist, doctorate-level mental health providers: psychiatry residents, or clinical or counseling psychologists completing a one-year internship or residency.  The Veteran's ex-wife does not meet these standards.  Accordingly, for the reasons stated above, the Board assigns little to no probative value to her diagnosis of PTSD. 

To the extent the Veteran contends that his psychiatric disability is related to his active duty service, the Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to diagnose a psychiatric condition or render a medical opinion regarding the etiology of a claimed psychiatric disorder.  See Id.; see also 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran may be competent to report what he has experienced, he is not competent to ascertain the etiology of any current disorder, as the causative factors for such are not subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, as in this case, where the evidence establishes that, at no time during the current appeal has the Veteran had a disorder for which service connection may be granted, service connection for any such disability is not warranted.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the other elements of service connection need not be addressed, and the claim must be denied.


ORDER

Service connection for IHD is denied.

Service connection for hemiparesis due to stroke is denied. 

Service connection for acquired psychiatric disorder, to include PTSD, is denied. 


REMAND

VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In March 2012, the Veteran underwent a VA audiological examination to assess the etiology of his claimed bilateral hearing loss and tinnitus.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that his hearing loss was less likely than not caused by or a result of an event in military service.  This opinion was primarily predicated on the Veteran's hearing being normal at separation.  However, the Board emphasizes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, although no hearing loss disability existed during active service, service treatment records do reflect a decrease in auditory acuity from entrance to separation from active duty.  The significance of such decrease was not discussed by the VA examiner.  Accordingly, the VA examiner's opinion does not appear to be supported by a fully articulate rationale.  Thus, remand is warranted for a new VA examination and opinion consistent with the directives, herein. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination and opinion to assess the nature and etiology of his hearing loss and tinnitus.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination of, and interview with, the Veteran, as well as a review of pertinent medical history, the examiner should respond to the following:

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus are etiologically related to his active service or had their onset within one year of his separation from active service. 
The examiner is specifically asked to discuss the significance of the decrease in the Veteran's hearing acuity from the September 1966 induction examination to the April 1970 separation examination. The examiner should consider the need to convert American Standards Association (ASA) units to International Standard Organization (ISO) units in service department audiometric readings prior to October 31, 1967. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the above development, the claims remaining on appeal (service connection for bilateral hearing loss and tinnitus) should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


